DETAILED ACTION
Claims 1-16 and 19-22 are pending and being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the micrographs of Figs. 2-4 are too dark and blurry to decipher.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If 

Claim Objections
Claims 2-8, 12, 15, 16, 19, and 22 are objected to because of the following informalities:  
Claims 2-8 recite “the subject is administered the peptide”.  Independent claim 1 recites "administering to the subject".  The term “administered” does not positively recite the active method step of claim 1. 
Claims 12, 15, and 19 recite “consisting of: ...; ...; and ...." but should be amended to remove the colon (:) and semi-colons (;).  For consistency with the other claims, Examiner requests that commas (,) be used in place of the semi-colons. 
Claim 16 recites “claim 1, where in” but should be amended to recite “claim 1, wherein”. 
Claim 22 recites “Major Adverse Cardiovascular Events" but should be amended to recite "major adverse cardiovascular events”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 9-14, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Szeto et al. (“Szeto 1”; WO 2005/072295 A2- cited in IDS filed 10/16/2020).  
Szeto 1 teaches the use of D-Arg-2’6’-Dmt-Lys-Phe-NH2 to prevent oxidative damage to tissue undergoing reperfusion (para. [0084]). The peptide can be administered during a reperfusion/revascularization procedure such as during an angioplasty or application of a coronary stent to a patient who is suffering from a myocardial infarction (paras. [0093], [0096]).  Thus, the limitations of claim 1 are met.  
Regarding claims 2-5, the peptide can be administered before, during, and after the reperfusion treatment (Ex. 16-17, Fig. 13/14).  See also paras. [0118]-[0119].  Regarding claims 9 and 10, the peptide can be administered when the subject is suffering from a myocardial infarction (para. [0096], [0077], [0098]).  Regarding claims 11-14, Szeto 1 teaches that the subject is in need of reducing oxidative damage due to, for example, due to thromboembolic stroke, coronary atherosclerosis, or peripheral vascular disease.  Thus, such a subject is need of a revascularization procedure (e.g., angioplasty, coronary artery bypass graft, or the use of thrombolytic drugs) to restore .  

Claims 1-5, 8-14, 16, and 19 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Szeto et al. (“Szeto 2”; WO 2004/070054 A2- cited in IDS filed 10/16/2020).
Szeto 2 teaches the use of D-Arg-2’6’-Dmt-Lys-Phe-NH2 to prevent oxidative damage and mitochondrial permeability transitioning to tissue undergoing reperfusion (paras. [0011], [0022], [0074], [0079]).  The peptide can be administered during a reperfusion/revascularization procedure such as during an angioplasty or application of a coronary stent to a patient who is suffering from a myocardial infarction (paras. [0079], [0089]).  Thus, the limitations of claim 1 are met.  
Regarding claims 2-5, the peptide can be administered before, during, and after the reperfusion treatment (Ex. 9).  See also paras. [0087]-[0092].  Regarding claim 8, Example 9 teaches administration of the peptide 30 minutes prior to global ischemia and reperfusion using the same solution as prior to ischemia.  Regarding claims 9 and 10, the peptide can be administered when the subject is suffering from a myocardial Id.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-14, 16, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (“Szeto 1”; WO 2005/072295 A2- cited in IDS filed 10/16/2020).
Szeto 1 teaches the use of D-Arg-2’6’-Dmt-Lys-Phe-NH2 to prevent oxidative damage to tissue undergoing reperfusion (para. [0084]). The peptide can be administered during a reperfusion/revascularization procedure such as during an angioplasty or application of a coronary stent to a patient who is suffering from a myocardial infarction (paras. [0093], [0096]). The peptide can be administered before, during, and after the reperfusion treatment (Ex. 16-17, Fig. 13/14).  See also paras. [0118]-[0119].  The peptide can be administered when the subject is suffering from a myocardial infarction (para. [0096], [0077], [0098]).  Szeto 1 teaches that the subject is in need of reducing oxidative damage due to, for example, due to thromboembolic stroke, coronary atherosclerosis, or peripheral vascular disease.  Thus, such a subject is need of a revascularization procedure (e.g., angioplasty, coronary artery bypass graft, or the use of thrombolytic drugs) to restore blood flow (reperfusion) (paras. [0091]-[0096]). The peptide can be injected directly into coronary artery during, for example, angioplasty or coronary bypass surgery, or applied onto coronary stents (para. [00119]). The peptide can be used for occlusions in the heart, brain and kidneys (paras. [0094] and [0097]).  Szeto 1 teaches that “[d]ecreased or blocked blood flow may be due to hypoxia or ischemia. The loss or severe reduction in blood supply during hypoxia or ischemia may, for example, be due to thromboembolic stroke, coronary atherosclerosis, or peripheral vascular disease” (para. [0093]).  

It would have been obvious to the skilled artisan to identify and optimize the specific dosage for a subject undergoing a revascularization procedure.  Szeto 1 teaches that the effective amount is determined during pre-clinical trials and clinical trials by methods familiar to physicians and clinicians (para. [00116]). Furthermore, the duration and timing of administration of the peptide can also be determined by the skilled practitioner (paras. [00118]-[00120], [00122]-[00124]).  This is routine to the skilled practitioner.  Accordingly, claims 6-8 are rendered obvious. 
A clinical trial testing the peptide would evaluate and determine the prognosis of individuals who have been administered the peptide (test) v. those who have not (placebo).  This is routine in the art.   Examiner further notes that the biological effects of treatment with the peptide followed by revascularization, as opposed to revascularization on its own, are properties that occur as a result of administration and treatment with the peptide.  Accordingly, claims 20-22 are rendered obvious.    
Claims 1-14, 16, and 19-22 are deemed to be obvious in view of Szeto 1. 

Claims 1-16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (“Szeto 1”; WO 2005/072295 A2- cited in IDS filed 10/16/2020) as applied to claims 1-14, 16, and 19-22 above, in further view of Toombs (Curr. Opin. Pharmacol. 1:164-168 (2001) - cited in IDS filed 10/16/2020). 
The teachings of Szeto 1 are set forth above.

Toombs is a review article discussing various thrombolytic agents that were known in the art. Specific thrombolytic agents include staphylokinase is a plasminogen activator derived from S. aureus, tenecteplase, which is a recombinantly produced variant of the wild type tPA, prourokinase, urokinase, alteplase, reteplase, streptokinase, and alfimeprase (see Toombs generally). 
It would have been obvious to one of ordinary skilled in the art to combine the teachings of Szeto 1 and Toombs, to administer a peptide of D-Arg-2’6’-Dmt-Lys-Phe-NH2 and a thrombolytic agent in a revascularization procedure to treat a vessel occlusion injury in a mammal.  The skilled artisan would have known from Szeto 1 that the peptide, in combination with a revascularization procedure, was useful for treating vessel occlusion injuries.  One of ordinary skilled in the art would have been motivated to combine a thrombolytic agent of Toombs with a reasonable expectation of success, since Toombs explicitly taught specific thrombolytic agents that were known in the prior art for a revascularization procedure.  Accordingly, claim 15 is rendered obvious.
Claims 1-16 and 19-22 are rendered obvious in view of the teachings of Szeto 1 and Toombs.

Claims 1-14, 16, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (“Szeto 2”; WO 2004/070054 A2- cited in IDS filed 10/16/2020).
2 to prevent oxidative damage and mitochondrial permeability transitioning to tissue undergoing reperfusion (paras. [0011], [0022], [0074], [0079]). The peptide can be administered during a reperfusion/revascularization procedure such as during an angioplasty or application of a coronary stent to a patient who is suffering from a myocardial infarction (paras. [0079], [0089]).  The peptide can be administered before, during, and after the reperfusion treatment (Ex. 9).  See also paras. [0087]-[0092].  The peptide can be administered when the subject is suffering from a myocardial infarction (para. [0060], Ex. 9).  Szeto 2 teaches that the subject is in need of reducing oxidative damage due to, for example, due to thromboembolic stroke, coronary atherosclerosis, or peripheral vascular disease.  Thus, such a subject is need of a revascularization procedure (e.g., angioplasty, coronary artery bypass graft, or the use of thrombolytic drugs) to restore blood flow (reperfusion) (paras. [0075]-[0079]).  The peptide can be injected directly into coronary artery during, for example, angioplasty or coronary bypass surgery, or applied onto coronary stents (para. [0089]). The peptide can be used for occlusions in the heart, brain and kidneys (para. [0077]). Szeto 2 teaches that decreased or blocked blood flow may be due to hypoxia or ischemia (para. [0079] and [0076]). The loss or severe reduction in blood supply during hypoxia or ischemia may, for example, be due to thromboembolic stroke, coronary atherosclerosis, or peripheral vascular disease.  Id.  
Szeto 2 does not explicitly teach particular time-frames for administration of the therapeutic peptide, or comparison of the specific variables of claims 20-22 for subjects that were/were not (test/placebo) administered the peptide.

A clinical trial testing the peptide would evaluate and determine the prognosis of individuals who have been administered the peptide (test) v. those who have not (placebo).  This is routine in the art.   Examiner further notes that the biological effects of treatment with the peptide followed by revascularization, as opposed to revascularization on its own, are properties that occur as a result of administration and treatment with the peptide.  Accordingly, claims 20-22 are rendered obvious.    
Claims 1-14, 16, and 19-22 are deemed to be obvious in view of the teachings of Szeto 2. 

Claims 1-16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szeto et al. (“Szeto 2”; WO 2004/070054 A2- cited in IDS filed 10/16/2020) as applied to claims 1-14, 16, and 19-22 above, in further view of Toombs (Curr. Opin. Pharmacol. 1:164-168 (2001) - cited in IDS filed 10/16/2020). 
The teachings of Szeto 2 are set forth above.
Szeto 2 does not explicitly teach specific thrombolytic agents for use in a revascularization procedure.
S. aureus, tenecteplase, which is a recombinantly produced variant of the wild type tPA, prourokinase, urokinase, alteplase, reteplase, streptokinase, and alfimeprase (see Toombs generally). 
It would have been obvious to one of ordinary skilled in the art to combine the teachings of Szeto 2 and Toombs, to administer a peptide of D-Arg-2’6’-Dmt-Lys-Phe-NH2 and a thrombolytic agent in a revascularization procedure to treat a vessel occlusion injury in a mammal.  The skilled artisan would have known from Szeto 2 that the peptide, in combination with a revascularization procedure, was useful for treating vessel occlusion injuries.  One of ordinary skilled in the art would have been motivated to combine a thrombolytic agent of Toombs with a reasonable expectation of success, since Toombs explicitly taught specific thrombolytic agents that were known in the prior art for a revascularization procedure.  Accordingly, claim 15 is rendered obvious.
Claims 1-16 and 19-22 are rendered obvious in view of the teachings of Szeto 2 and Toombs.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11-15, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10 of U.S. Patent No. 8,957,030 B2 (hereinafter “the ‘030 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 1, 3-8, and 10 of the ‘030 patent are drawn to a method for increasing cardiac contractility in a subject comprising administering the peptide SS-31 wherein the cardiac contractility is reduced due to thrombolytic blockage.  The peptide is used in conjunction with a cardiac reperfusion procedure (angioplasty, coronary artery bypass graft, or the use of thrombolytic drugs).  Dependent claims further recite modes of administration and application on coronary stents. 
Accordingly, instant claims 1, 11-15, and 19 are rendered obvious. 


Claims 1-3 of the ‘738 patent are drawn to a method of treating an anatomic zone of no re-flow comprising administration of the SS-31 peptide wherein the no-reflow comprises a disruption of the microvasculature and further comprising a step of performing a revascularization procedure.  Tissues comprising no-reflow include cardiovascular, cerebral and renal tissue.  Dependent claims recite the timing of administration of the peptide, and that the revascularization procedure can be an angioplasty involving removal of a renal artery occlusion.  Claims further recite administration of specific thrombolytic agents.   
Accordingly, instant claims 1-9, 11-16, and 19 are rendered obvious. 

Claims 1-7 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,988,422 (hereinafter “the ‘422 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
Claim 1 of the ‘422 patent is drawn to a method of therapeutic treatment of atherosclerotic renal artery stenosis comprising administration of the SS-31 peptide and further comprising the step of performing a revascularization procedure, wherein the revascularization procedure comprises administration of one or more thrombolytic 
Accordingly, instant claims 1-7 and 11-16 are rendered obvious. 

Claims 1-7 and 11-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 84-95 of copending Application No. 16/7402,037 (hereinafter "the '037 application).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 84 of the '037 application is drawn to a method for improving vascular reactivity in a subject in need thereof, the method comprising administering to the subject the therapeutically effective amount of the peptide SS-31.  Claim 85 of the ‘037 application recites that the subject is diagnosed with atherosclerotic renovascular disease (ARVD).  Claim 88-93 of the '037 application recite that the revascularization procedure comprises removal of a renal artery occlusion, as well as timing of the revascularization procedure. Claims further recite administration of specific thrombolytic agents.   
Accordingly, instant claims 1-7 and 11-16 are rendered obvious. 


Claims 1 and 2 of the 159 patent are drawn to a method of treating a zone of hemorrhage in a mammalian subject comprising administration of the SS-31 peptide and further comprising a step of performing a revascularization procedure.  Tissues comprising a zone of hemorrhage include cardiovascular, skeletal muscle, cerebral and renal tissue.  Dependent claims recite the timing of administration of the peptide, and that the revascularization procedure can be an angioplasty involving removal of an occlusion.  Claims further recite administration of specific thrombolytic agents.   
Accordingly, instant claims 1-7 and 11-15 are rendered obvious. 

Claims 1-8, 16, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/828,039 (hereinafter "the 039 application), as evidenced by Foussas et al. (Hippokratia 12:3-10 (2008)- cited in IDS filed 10/16/2020).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the '039 application is drawn to a method for treating obstructive coronary artery disease comprising administering the SS-31 peptide and performing a 
Accordingly, instant claims 1-8, 16, and 20 are rendered obvious. 

Conclusion
Claims 1-16 and 19-22 are pending and are rejected.
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654